Citation Nr: 9924995	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches, 
including entitlement as due to an undiagnosed illness.

2.  Entitlement to service connection for a left knee 
disability, including entitlement as due to an undiagnosed 
illness.

3.  Entitlement to service connection for a right knee 
disability, including entitlement as due to an undiagnosed 
illness.

4.  Entitlement to service connection for arthralgias of the 
shoulders and elbows, including entitlement as due to an 
undiagnosed illness.

5.  Entitlement to service connection for a stomach 
disability, including entitlement as due to an undiagnosed 
illness.

6.  Entitlement to service connection for psychological 
impotence, including entitlement as due to an undiagnosed 
illness.

7.  Entitlement to service connection for chronic fatigue, 
including entitlement as due to an undiagnosed illness.

8.  Entitlement to service connection for sinus bradycardia, 
including entitlement as due to an undiagnosed illness.

9.  Entitlement to service connection for generalized joint 
pains, including entitlement as due to an undiagnosed 
illness.

10.  Entitlement to service connection for a skin disability, 
including entitlement as due to an undiagnosed illness.

11.  Entitlement to service connection for adenocarcinoma of 
the colon.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

According to a Persian Gulf Registry Code Sheet, the 
appellant had a period of active duty from September 1990 to 
June 1991 and served in Southwest Asia.  The appellant also 
reported service from March 1975 to December 1993.

This appeal arises from an August 1994, Department of 
Veterans Affairs Regional Office (VARO), Jackson, Mississippi 
rating decision, which denied the appellant entitlement to 
service connection for headaches, a left knee disability, a 
right knee disability, arthralgias of the shoulders and 
elbows, a stomach disability, psychological impotence, 
chronic fatigue, sinus bradycardia, and generalized joint 
pains, and from a November 1996 rating decision which denied 
the appellant entitlement to service connection for 
adenocarcinoma of the colon.

The Board remanded the appellant's claim in an April 1997 
decision for verification of the appellant's military service 
and active duty dates.  However, it is observed that, 
although VARO requested the information from the appellant's 
reserve unit, the response merely included copies of military 
medical records and was insufficient for verification 
purposes.  38 C.F.R. § 3.203 (1998).  In a recent decision, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  In view of the need for verification 
of the appellant's active military service dates and 
participation in the Southwest Asia theater of operations 
during the Persian Gulf War, the Board finds that an 
additional effort by VARO to obtain verification of the 
appellant's service dates is absolutely necessary.

Accordingly, in view of the requirements set forth in Stegall 
and in order to ensure due process of law and afford the 
appellant every equitable consideration, the case is remanded 
for the following action:

1.  VARO should again contact the 
appellant's United States Air Force 
Reserve Unit and attempt to ascertain the 
complete inclusive and exclusive dates of 
the appellant's service, to include all 
periods of active duty and the period of 
the appellant's active service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.  All 
attempts to obtain the requisite 
information should be documented in the 
appellant's claims folder, and any 
information received should be associated 
with the appellant's claims folder.  

2.  VARO should then readjudicate the 
issues on appeal with consideration of 
the additional evidence, and, if VARO 
continues to deny the appellant's claim, 
furnish him an appropriate supplemental 
statement of the case.  He should be 
afforded an opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

Pending completion of the foregoing, the Board intimates no 
opinion as to the outcome of this claim, and no further 
action is required of the veteran until he is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



